DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Response to Amendment
Applicant’s “Amendment” filed on 10/19/2020 has been considered.
Claim 1 is amended. Claims 1-2 remain pending in this application and an action on the merits follow.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0019378 to Greiner et al., U.S. Patent Application Publication No. 2014/0006117 to Kritt et al., and U.S. Patent Application Publication No. 2012/0148267 to Kawai, and further in view of U.S. Patent Application Publication No. 2011/0213636 to Sakuma.
With regard to claim 1, Greiner discloses a management system comprising: 
a server (Fig. 13, paragraph 108, remote server 1256); 
a second host computer provided in a second warehouse (paragraph 182, the processing unit compares the identified quantity of the type of food in the storage region to a predefined threshold and automatically transmits a purchase request to a supplier. Examiner notes that a computing device in the supplier store/warehouse/shop can be considered as “a host computer in a second warehouse”. Under broadest reasonable interpretation, a second warehouse is considered as any suppliers that can stock components/products); and 
a plurality of devices configured to communicate with the server, wherein a replaceable component is used in each of the devices (Fig. 13, paragraphs 108-109, sensors in different interior food storage compartments or chambers of the refrigerator), 
each of the replaceable components used in the devices is to be replaced with a new replaceable component when the replaceable component reaches a replacement state, the replacement state being a state in which the replaceable component is 
and the server is configured to: when receiving the information from one of the devices, calculate a replacement timing for the replaceable component used in the device based on a predetermined exhaustion rate of the replaceable component used in the device, the replacement timing being a timing at which the replaceable component used in the device reaches the replacement state (Fig. 13, paragraph 121, controller 1238 may periodically determine the remaining amount of a food item contained in a food container package and track the rate at which the fluid item is being consumed. rate at which the food item is being consumed, controller 1238 may determine what color or shape or text of a notification should be directly projected onto the food item of interest. For example, in one implementation, controller 1238 may determine an estimated time at which the fluid item will be completely consumed), and 
at a predetermined timing before the calculated replacement timing for each of the replaceable components, the server is further configured to: send replacement information to the device among the devices and/or a terminal corresponding to the device, the replacement information being for informing a user of the device that the replacement timing of the replaceable component used in the device is nearing and/or generate shipping information for shipping the new replaceable component to the user of the device (Fig. 13, paragraph 115, For example, as indicated by arrows 1272 and 1274, sensor 32 may detect the level or amount of the food item within the container or packaging. Based upon the remaining amount left as indicated by the signals from sensor 30, controller 1238A present a notification indicating that the current level of food item or that the food item will shortly need to be replenished. Controller 1238 may identify the absence of a particular food item or object, wherein the notification indicates that the food item needs to be replenished or may be replenish displayed. In one implementation, the notification may be in the form of a grocery list that generated and is presented on display 1204 or is transmitted to portable electronic device 1264 or monitor 1266 via network 1260. In yet another implementation, the notification may automatically transmitted across never 1260, using transceiver 34, to a store or other 
based on the sending of the replacement information and/or based on the generating of the shipping information, estimate a total number of the new replaceable components to be purchased by the user of the device at the predetermined timing that is before the replacement timing (Fig. 13, paragraph 115, grocery shopping list includes a list of food items which need to be delivered for replenishment); 
generate replenishment information for replenishing stock of the replaceable components (Fig. 13, paragraph 115); and
send the generated replenishment information to the second host computer (paragraph 182). 
However, Greiner does not disclose a replaceable component is used by each of the devices, the replaceable component is required to be replaced due to exhaustion by use of one of the plurality of devices; based on the estimated total number of the new replaceable components to be purchased and based on a stock quantity of the replaceable components at the predetermined 34Attorney Docket No. 180286JPUStiming, calculate a quantity of stock shortage of the replaceable components at the predetermined timing; and generate replenishment information for replenishing stock of the replaceable components according to the calculated quantity of stock shortage of the replaceable components; a first host computer provided in a first warehouse; the first warehouse stores one or more replaceable components to be used by one of the plurality of devices, the second warehouse stores one or more replaceable components to be replenished in the first warehouse, and the first host computer is configured to send information of stock quantity of the replaceable components in the first warehouse at the predetermined timing; based on the information of stock quantity of the replaceable components from the first host computer, calculate a quantity of stock shortage; and send the generated replenishment information to the second host computer.
However, Kritt teaches based on the estimated total number of the new replaceable components to be purchased and based on a stock quantity of the replaceable components at the predetermined 34Attorney Docket No. 180286JPUStiming, calculate a quantity of stock shortage of the replaceable components at the predetermined timing; and generate replenishment information for replenishing stock of the replaceable components according to the calculated quantity of stock shortage of the replaceable components (the purchase includes a quantity so that the product or service is replenished to a substantially full level. The reorder point module determines a reorder point for the product or a service. The reorder point includes an estimated time after the purchase of the product or service and prior to, based on the rate of consumption, the product or service reaching a safety stock level, minus a replenishment lead time. The safety stock level is a minimum acceptable level of a quantity of remaining product or service due to be delivered. Examiner notes that the quantity to be calculated to replenish the product to a full level based on the remaining stock quantity of the product is considered as “a quantity of stock shortage and the estimated total number of the new replaceable components to be purchased”, paragraphs 12 and 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Greiner to include, based on the estimated total number of the new replaceable components to be purchased and based on a stock 
However, Kawai teaches a replaceable component is used by each of the devices, the replaceable component is required to be replaced due to exhaustion by use of one of the plurality of devices (the inventory management device comprising: a replaced supply information acquisition unit configured to acquire, from each image processing device, replaced supply information that includes an indication of replacement of a supply in the image processing device. Examiner notes that a replaceable toner cartridge used/consumed by image processing devices can be replaced, which is considered as “the replaceable component is required to be replaced due to exhaustion by use of one of the plurality of devices”, paragraphs 15).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Greiner to include, a replaceable component is used by each of the devices, the replaceable component is required to be replaced due to exhaustion by use of one of the plurality of devices, as taught in Kawai, in order to manage a user’s inventory of consumable supplies (Kawai, paragraph 3).
However, Sakuma teaches a first host computer provided in a first warehouse; the first warehouse stores one or more replaceable components to be used by one of the plurality of devices, the second warehouse stores one or more replaceable components to be replenished in the first warehouse, and the first host computer is configured to send information of stock quantity of the replaceable components in the first warehouse at the predetermined timing; based on the information of stock quantity of the replaceable components from the first host computer, calculate a quantity of stock shortage; and send the generated replenishment information to the second host computer (a central warehouse terminal 150 installed in a central warehouse, a local warehouse terminal 160 installed in a local warehouse. the parts mounted on the operating equipment 170 are stockpiled in the local warehouse that is assigned to the management area including the operating equipment 170 (the local warehouse terminal 160 placed in the management area manages a quantity and the like of the parts being stockpiled), and when shortage occurs as to the parts stockpiled in the local warehouse, or the like, the central warehouse replenishes stocks (the central warehouse terminal 150 placed in the central warehouse manages the quantity of the parts or the like, stockpiled in the central warehouse). When shortage occurs as to the parts stockpiled in the central warehouse, or the like, an order is placed with a supplier for the parts (the supplier terminal 140 manages the order and delivery of the parts). The parts inventory control section 127 acquires a parts inventory quantity of the selected part in the management area being a target, from the available inventory quantity field 119d of the parts inventory information table 119a. Examiner notes that a central warehouse terminal 150 installed in a central warehouse can be considered as “a first host computer provided in a first warehouse, and the supplier terminal can be considered as “a second host computer provided in a second warehouse”. Examiner notes that when a shortage occurs in the central warehouse, an order is placed with a supplier for the parts, which can be considered as “based on the information of stock quantity of the replaceable components from the first host computer, calculate a and send the generated replenishment information to the second host computer”. Examiner notes that it’s well known process in the inventory management system to track, update, and collect parts inventory quantity in the central warehouse at a predetermined timing, Fig. 1 and Fig. 2 and Fig. 17, paragraphs 33, 35-36, and 179).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Greiner to include, a first host computer provided in a first warehouse; the first warehouse stores one or more replaceable components to be used by one of the plurality of devices, the second warehouse stores one or more replaceable components to be replenished in the first warehouse, and the first host computer is configured to send information of stock quantity of the replaceable components in the first warehouse at the predetermined timing; based on the information of stock quantity of the replaceable components from the first host computer, calculate a quantity of stock shortage; and send the generated replenishment information to the second host computer, as taught in Sakuma, in order to generate a demand forecast of a part precisely (Sakuma, paragraph 13).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0019378 to Greiner et al., U.S. Patent Application Publication No. 2014/0006117 to Kritt et al., U.S. Patent Application Publication No. 2012/0148267 to Kawai, and U.S. Patent Application Publication No. 2011/0213636 to Sakuma, and further in view of U.S. Patent No. 10,455,362 to Meissner et al.
With regard to claim 2, the combination of references substantially discloses he claimed invention, however, the combination of references does not disclose each of the devices sends date information to the server in a case of being operated by the user, the date information being capable of identifying a date on which the device was 
However, Meissner teaches each of the devices sends date information to the server in a case of being operated by the user, the date information being capable of identifying a date on which the device was operated by the user, and in the case of generating the shipping information for one of the devices, the server is configured to: estimate a date on which the user of the device is at home, based on the date information received from the device; and generate the shipping information so that the new replaceable component is delivered to the user of the device at the date corresponding to the estimated date on which the user is at home (Presence events may be generated by any variety of user device(s) that may interact with a particular user or group of user(s). Such presence event(s) may be generated based at least in part on an interaction between the user and a user device, or an interaction between two or more user devices. Further example user device(s) and/or activities that may cause the generation of presence event(s) include interactions with: smart appliances (e.g., opening/closing a refrigerator door or stove door), a desktop or laptop computer, global satellite navigation system (e.g., global positioning satellite (GPS) system), smart motion sensors, home monitoring and other types of cameras, and/or smart thermostats. The presence model(s) may be any suitable types of predictive model(s). user's home or work, depending on the user's present location as determined from the presence information. Alternatively, the delivery service provider 160(3) may determine if a home delivery of perishable and/or valuable items should be dispatched at the present time, based at least in part on whether the recipient is at home, as determined by presence information pertaining to that user, as received from the presence server(s) 140. Examiner notes that presence information includes data and time data when the presence event is triggered. Examiner notes that a presence prediction model can estimate a date and a time whether it has a higher probability that the user is still at home based on presence information and time decay functions, which is considered as “estimate a date on which the user of the device is at home, based on the date information received from the device”, col. 2, lines 15-65, col. 5.lines 40-41 and lines 55-60, col. 7, lines 43-66, and col. 15, lines 43-54).

Response to Arguments
Applicants' arguments filed on 10/19/2020 have been fully considered but they are not fully persuasive especially in light of the new art used in the rejections. 
Applicants remark that “the combination of references does not disclose a first host computer provided in a first warehouse; the first warehouse stores one or more replaceable components to be used by one of the plurality of devices, the second warehouse stores one or more replaceable components to be replenished in the first warehouse, and the first host computer is configured to send information of stock quantity of the replaceable components in the first warehouse at the predetermined timing; based on the information of stock quantity of the replaceable components from the first host computer, calculate a quantity of stock shortage; and send the generated replenishment information to the second host computer”.
Examiner directs Applicants' attention to the office action above.


Conclusion
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIEL J YU whose telephone number is (571)270-3312.  The examiner can normally be reached on 11AM - 7PM (M-F).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.